Title: From Thomas Jefferson to Charles Smith, 7 December 1804
From: Jefferson, Thomas
To: Smith, Charles


                  
                  Th: Jefferson presents his compliments to mr Smith and his thanks for the volume of Dr. Burkhard which he has been so good as to send him. it appears to be a very interesting view of the analogies of nature in her different departments and the publication of it here will render an useful aid especially in the business of education.
                  
                     
                  
                  Washington Dec. 7. 04
               